Citation Nr: 0720463	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected right 
ankle disability.

2.  Entitlement to service connection for a right hip 
condition secondary to service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



REMAND

The veteran had active military service from July 1980 to 
July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran seeks service connection for current right knee 
and right hip problems.  She reports that she received 
treatment during service for her right knee "at the same 
time [that she] was being seen for [her] right ankle."  She 
adds that she feels that her right hip condition is secondary 
to her right knee and ankle injury.  

Service medical records (SMRs) confirm that the veteran 
incurred a right ankle injury during service.  SMRs also 
document treatment on numerous occasions for right knee pain.  
In a rating decision dated in January 1992 the veteran was 
granted service connection for residuals of a fractured right 
ankle.  

In February 2003 the veteran was accorded a compensation and 
pension examination at the Pensacola Outpatient VA Clinic for 
an opinion as to whether she has a right knee and hip 
disorder secondary to her service-connected right ankle 
disability.  According to the examiner, "it would be 
surprising that these would be related to her ankle."  He 
then opined that the veteran's right knee and hip complaints 
were "more likely a cause of hip pain that radiates to the 
knee," and recommended that further workup, such as a CT 
(computed tomography imaging) scan or MRI (magnetic resonance 
imaging) of the lower back or hip be done by the veteran's 
primary care physician.  

The record contains no VA or private treatment records; 
however, in correspondence dated in January 2003 the veteran 
reported that she was "waiting for an appointment with the 
Panama City Florida Outpatient Clinic thru VA Gulf Coast 
Veterans Health Care System."  In December 2003, the veteran 
reported that a knee MRI had been completed.  

Unfortunately, the examiner made no mention of the numerous 
complaints of and treatment for right knee pain documented in 
service medical records.  Indeed, there is no indication that 
the claims file was ever reviewed by the examiner.  In 
accordance with 38 C.F.R. § 3.159 the matter should therefore 
be remanded for a new C&P examination.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  In 
this case, the veteran has not been provided with notice 
pertaining to substantiation of a claim for direct service 
connection with respect to the right knee.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply 
to degree of disability and effective date of the disability.  
The RO has not yet provided this notice to the veteran with 
respect to either claim.   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Provide the veteran with corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal if service 
connection is awarded, as outlined by the 
Court in  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran should also 
be informed how she can substantiate a claim 
for direct service connection with respect to 
the right knee disability.  

2.  Obtain VA medical records compiled by the 
Panama City Florida Outpatient Clinic, to 
include the results of a knee MRI, and any 
other VAMC patronized by the veteran.  If no 
such records exist the claims file should be 
documented accordingly.  If the veteran 
identifies private treatment records relevant 
to the issue on appeal during the course of 
this remand, they should also be obtained and 
associated with the record.  

3.  After completion of the above 
development the veteran should be scheduled 
for an examination by an appropriate 
specialist regarding her claims for service 
connection for a right knee and hip 
disorder.  The claims file must be made 
available to, and reviewed by, the examiner.  
All indicated tests should be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to opine 
as to the following:

*	whether it is at least as likely as not 
(50 percent probability or greater) 
that the veteran has a current right 
knee disorder that began during service 
or was caused or aggravated by the 
veteran's service-connected right ankle 
disability.  

*	whether the veteran has a current right 
hip disorder that was caused or 
aggravated by her service-connected 
right ankle disability.  

*	If either disability is found to have 
been aggravated by the service-
connected right ankle disability, the 
examiner should report the baseline 
level of severity of the nonservice-
connected disability prior to the onset 
of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity. If some of the increase in 
severity of the nonservice-connected 
disability is due to the natural 
progress of the disease, the examiner 
should indicate the degree of such 
increase in severity due to the natural 
progression of the disease.

A rationale for each opinion should be set 
forth in the report provided.

4.  Thereafter, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

